LAND, J.
The plaintiff, Antoine Gonsou-lin, and Sidney L. Broussard have instituted-this suit against the defendant, Stephen *105Sparrow, to be recognized as the true and lawful owners of 20 arpents of land situated in the parish of Iberia.
Plaintiffs acquired 15 arpents of this land from Mrs. Vida Martin, wife of Dr. D. O. Labbe, and sole heir of James E. Martin, deceased, on July 18, 1917, for the consideration of $400, and the remaining 5 arpents on January 26, 1918, for the consideration of $60, but as the tract of land is described in the deed, “as the same land acquired by present vendor from Euzebe Gonsoulin,” the description of the property conveyed as being “70 arpents” is evidently an error, as the deed from Euzebe Gonsoulin to Hypolite Sparrow described the property therein conveyed as having “20 superficial arpents.”
In the intervention filed by him, Hypolite Sparrow avers that during 1897 he was indebted to George Fisk in the sum of $60, and, being without the means of securing the amount otherwise, he applied to Mr. James E. Martin for an advance of the amount, which the latter agreed to so advance, and that for the purpose of securing this advance it was agreed that the intervener should execute an act of mortgage on all his land, which was described in the deed as being 70 arpents, and that he signed what he believed to be an act of mortgage, “and which is now produced as being a cash sale of his 70-acre tract of land for the price of $60” ; that he is a colored man, unable to read and write; that he placed implicit and absolute reliance upon those who conducted the negotiations, and that at no time did he believe or understand that he had executed an act of sale as against the intended act of mortgage.
Intervener alleges that he liquidated his obligation to Mr. James E. Martin, and continued to remain in possession of this property, peaceably and undisturbed, paying taxes on same, and since the death of his wife the same had been managed by defendant, his son, under intervener’s claim as owner and usufructuary; the property in question belonging to the community.
Intervener alleges that the $60, which appears to be the consideration for the alleged sale, is so vile a price in comparison with the real value of the property, which was worth at least from $750 to $1,000, that it cannot be considered as a consideration necessary to the consummation of a sale, and that, if intervener executed any 'such deed, it was done through ignorance of fact.
Intervener further avers that the petitioners were put on notice by the very declaration of the deed; that it was not a sale because of the absolute want of consideration, and that the notice was accentuated by the fact that the petitioners knew the value of the said lands, and must have.known that $60 was a vile price, and could not .be the basis for a sale; and, further, that they knew that intervener and his family were in possession of the land during these many years.
[1] Both plaintiffs testified that they knew that Sparrow occupied the property when they bought, but this is not sufficient to prove that they acted in bad faith in pur-' chasing this property. Soniat v. Whitmer, 141 La. 239, 74 South. 916; McDuffie v. Wahler, 125 La. 152, 51 South. 100: Whether $60 was a vile price for this.property in 1897 is not shown by the record.
[2] Article 1881 of the Civil Code declares that engagements made through error, violence, fraud, or menace are not absolutely null, but are voidable by the parties who have contracted under the influence of such error, fraud, violence, menace, or by representations of such parties. These defects, by reason of their latent character, are not, as a general rule, permitted to injuriously affect third parties who have acted in good faith. Colgin v. Courrege, 106 La. 690, 31 South. 144; Fletcher v. Peck, 6 Cranch, 133, 3 L. Ed. 162.
Good faith is presumed, and we find noth--*107ing in the record to impugn the good faith of the plaintiffs. It is not proven that they knew that $60 was a vile price for this property in 1897.
One who has signed a deed transferring an immovable cannot set up against a third party, who has acquired on the faith of the records, title, that he signed the deed in error, that he failed to read the act of transfer, or have it read to him, as things outside of the deed cannot be pleaded against such third persons. Vanzant v. Bodcaw Lbr. Co., 128 La. 924, 55 South. 577; Jolivet v. Chaves et al., 125 La. 923, 52 South. 99, 32 L. R. A. (N. S.) 1046; Vital v. Andrus, 121 La. 221, 46 South. 217.
[3] That innocent third parties who deal on the faith of the public records are protected thereby is a question no longer open to discussion, as it is the settled jurisprudence of this state.
The judgment of the Court of Appeals is therefore affirmed.
DAWKINS and BAKER, JJ., dissent.